DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


2.		Claims 1 - 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 20 of prior U.S. Patent No. 10,904,841.  This is a statutory double patenting rejection.
Claims 1 - 20 are directed to the same invention as that of claims 1 - 20 of commonly assigned U.S. Patent No. 10,904,841.  The issue of priority under pre-AIA  35 U.S.C. 102(g) and possibly pre-AIA  35 U.S.C. 102(f) of this single invention must be resolved.
Since the U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300), the assignee is required to state which entity is the prior inventor of the commonly claimed subject matter. A terminal disclaimer has no effect in 
Failure to comply with this requirement will result in a holding of abandonment of this application.
		More specifically, the claims 1 - 20 of the U.S. Patent (10,904,841) are the exact same elements, exact same results, and exact same function as claims 1 - 20 of the present application filed on January 26, 2021.

For claims comparison with US Patent 10,904,841;

Instant Application
U.S Patent 10,904,841
1. A method for determining an appropriate transmit power of a cell based on a desired coverage distance, comprising: initializing, at a cell in a radio access network, a cell reference signal transmit power level; broadcasting a cell signal power measure level for user devices attempting to connect to the cell; progressively lowering the cell signal power measure at the cell; broadcasting the lowered cell signal power measure; deriving a plurality of user equipment (UE) attach request distances; comparing the plurality of UE attach request distances against a maximum distance to obtain a number of UE attach requests received from UEs physically located beyond the maximum distance; and setting the cell reference signal transmit power based on the number of UE attach requests received from beyond the maximum distance, thereby iteratively determining an appropriate cell reference signal transmit power based on the maximum distance and on UE attach requests received at the cell.
2. The method of claim 1, further comprising setting the cell reference signal transmit power when a statistically significant number of UE attach requests is received from distances less than the maximum distance but not from distances greater than the maximum distance.
3. The method of claim 1, further comprising further lowering the cell signal power measure at the cell when a statistically significant number of UE attach requests is received from distances equal to or greater than the maximum distance, and collecting a further plurality of UE attach request propagation delay statistics.

1. A method for determining an appropriate transmit power of a cell based on a desired coverage distance, comprising: initializing, at a cell in a radio access network, a cell reference signal transmit power level; broadcasting a cell signal power measure level for user devices attempting to connect to the cell; progressively lowering the cell signal power measure at the cell; broadcasting the lowered cell signal power measure; deriving a plurality of user equipment (UE) attach request distances; comparing the plurality of UE attach request distances against a maximum distance to obtain a number of UE attach requests received from UEs physically located beyond the maximum distance; and setting the cell reference signal transmit power based on the number of UE attach requests received from beyond the maximum distance, thereby iteratively determining an appropriate cell reference signal transmit power based on the maximum distance and on UE attach requests received at the cell.
2. The method of claim 1, further comprising setting the cell reference signal transmit power when a statistically significant number of UE attach requests is received from distances less than the maximum distance but not from distances greater than the maximum distance.
3. The method of claim 1, further comprising further lowering the cell signal power measure at the cell when a statistically significant number of UE attach requests is received from distances equal to or greater than the maximum distance, and collecting a further plurality of UE attach request propagation delay statistics.




Instant Application
U.S Patent 10,904,841
4. The method of claim 1, further comprising analyzing the plurality of propagation delay statistics to obtain a statistically significant number of propagation delay statistics.
5. The method of claim 1, further comprising deriving the maximum distance from a maximum propagation delay of a UE request message based on a known timing of the UE request message relative to a reference signal broadcast by the cell.
6. The method of claim 1, wherein the cell is a Universal Mobile Telecommunications Service (UMTS) nodeB, the cell reference signal transmit power is a Common Pilot Channel (CPICH) transmit power, and the cell signal power measure is Qrxlevmin.
7. The method of claim 1, wherein the signal power measure is received signal reference power (RSRP) or received signal reference quality (RSRQ).
8. The method of claim 1, further comprising performing fine adjustment by stepping the value of the cell reference signal transmit power through a range of values.
9. A non-transitory computer-readable medium comprising instructions which, when executed on a self-organizing network coordinating gateway, cause the gateway to perform:
send a configuration message to initialize, at a cell in a radio access network, a cell reference signal transmit power level;
cause the cell to broadcast a cell signal power measure for user devices attempting to connect to the cell;
deriving a plurality of UE attach request distances;
comparing the plurality of UE attach request distances against a maximum distance to obtain a number of UE attach requests received from UEs physically located beyond the maximum distance; and
cause the cell to set the cell reference signal transmit power based on the number of UE attach requests received from beyond the maximum distance,
thereby iteratively determining an appropriate cell reference signal transmit power based on the maximum distance and on UE attach requests received at the cell.

4. The method of claim 1, further comprising analyzing the plurality of propagation delay statistics to obtain a statistically significant number of propagation delay statistics.
5. The method of claim 1, further comprising deriving the maximum distance from a maximum propagation delay of a UE request message based on a known timing of the UE request message relative to a reference signal broadcast by the cell.
6. The method of claim 1, wherein the cell is a Universal Mobile Telecommunications Service (UMTS) nodeB, the cell reference signal transmit power is a Common Pilot Channel (CPICH) transmit power, and the cell signal power measure is Qrxlevmin.
7. The method of claim 1, wherein the signal power measure is received signal reference power (RSRP) or received signal reference quality (RSRQ).
8. The method of claim 1, further comprising performing fine adjustment by stepping the value of the cell reference signal transmit power through a range of values.
9. A non-transitory computer-readable medium comprising instructions which, when executed on a self-organizing network coordinating gateway, cause the gateway to perform:
send a configuration message to initialize, at a cell in a radio access network, a cell reference signal transmit power level;
cause the cell to broadcast a cell signal power measure for user devices attempting to connect to the cell;
deriving a plurality of UE attach request distances;
comparing the plurality of UE attach request distances against a maximum distance to obtain a number of UE attach requests received from UEs physically located beyond the maximum distance; and
cause the cell to set the cell reference signal transmit power based on the number of UE attach requests received from beyond the maximum distance,
thereby iteratively determining an appropriate cell reference signal transmit power based on the maximum distance and on UE attach requests received at the cell.







U.S Patent 10,904,841
10. The non-transitory computer-readable medium of claim 9, the instructions further comprising causing the cell to set the cell reference signal transmit power when a statistically significant number of UE attach requests is received from distances less than the maximum distance but not from distances greater than the maximum distance. 
11. The non-transitory computer-readable medium of claim 9, the instructions further comprising further lowering the cell signal power measure at the cell when a statistically significant number of UE attach requests is received from distances equal to or greater than the maximum distance, and collecting a further plurality of UE attach request propagation delay statistics.
12. The non-transitory computer-readable medium of claim 9, the instructions further comprising analyzing the plurality of propagation delay statistics to obtain a statistically significant number of propagation delay statistics.
13. The non-transitory computer-readable medium of claim 9, the instructions further comprising deriving the maximum distance from a maximum propagation delay of a UE request message based on a known timing of the UE request message relative to a reference signal broadcast by the cell.
14. The non-transitory computer-readable medium of claim 9, wherein the cell is a Universal Mobile Telecommunications Service (UMTS) nodeB, the cell reference signal transmit power is a Common Pilot Channel (CPICH) transmit power, the cell signal power measure is Qrxlevmin, and the self-organizing network coordinating gateway is located in a UMTS core network or between the UMTS core network and the cell.
15. | The non-transitory computer-readable medium of claim 9, wherein the cell signal power measure is received signal reference power (RSRP) or received signal reference quality (RSRQ), and the self-organizing network coordinating gateway is located between an LTE core network and the cell.
16. The non-transitory computer-readable medium of claim 9, the instructions further comprising performing fine adjustment by stepping the value of the cell reference signal transmit power through a range of values.

10. The non-transitory computer-readable medium of claim 9, the instructions further comprising causing the cell to set the cell reference signal transmit power when a statistically significant number of UE attach requests is received from distances less than the maximum distance but not from distances greater than the maximum distance. 
11. The non-transitory computer-readable medium of claim 9, the instructions further comprising further lowering the cell signal power measure at the cell when a statistically significant number of UE attach requests is received from distances equal to or greater than the maximum distance, and collecting a further plurality of UE attach request propagation delay statistics.
12. The non-transitory computer-readable medium of claim 9, the instructions further comprising analyzing the plurality of propagation delay statistics to obtain a statistically significant number of propagation delay statistics.
13. The non-transitory computer-readable medium of claim 9, the instructions further comprising deriving the maximum distance from a maximum propagation delay of a UE request message based on a known timing of the UE request message relative to a reference signal broadcast by the cell.
14. The non-transitory computer-readable medium of claim 9, wherein the cell is a Universal Mobile Telecommunications Service (UMTS) nodeB, the cell reference signal transmit power is a Common Pilot Channel (CPICH) transmit power, the cell signal power measure is Qrxlevmin, and the self-organizing network coordinating gateway is located in a UMTS core network or between the UMTS core network and the cell.
15. | The non-transitory computer-readable medium of claim 9, wherein the cell signal power measure is received signal reference power (RSRP) or received signal reference quality (RSRQ), and the self-organizing network coordinating gateway is located between an LTE core network and the cell.
16. The non-transitory computer-readable medium of claim 9, the instructions further comprising performing fine adjustment by stepping the value of the cell reference signal transmit power through a range of values.








U.S Patent 10,904,841
17. A method for determining an appropriate transmit power of a cell based on a desired coverage distance, comprising: initializing, at a cell in a 5G radio access network, a cell reference signal transmit power level;
devices attempting to connect to the cell; progressively lowering the cell signal power measure at the cell; broadcasting the lowered cell signal power measure; deriving a plurality of user equipment (UE) attach request distances; comparing the plurality of UE attach request distances against a maximum distance to obtain a number of UE attach requests received from UEs physically located beyond the maximum distance; and setting the cell reference signal transmit power based on the number of UE attach requests received from beyond the maximum distance, thereby iteratively determining an appropriate cell reference signal transmit power based on the maximum distance and on UE attach requests received at the cell.
18. The method of claim 17, further comprising setting the cell reference signal transmit power when a statistically significant number of UE attach requests is received from distances less than the maximum distance but not from distances greater than the maximum distance.
19. The method of claim 17, further comprising further lowering the cell signal power measure at the cell when a statistically significant number of UE attach requests is received from distances equal to or greater than the maximum distance, and collecting a further plurality of UE attach request propagation delay statistics.
20. The method of claim 17, further comprising analyzing the plurality of propagation delay statistics to obtain a statistically significant number of propagation delay statistics. 

17. A method for determining an appropriate transmit power of a cell based on a desired coverage distance, comprising: initializing, at a cell in a 5G radio access network, a cell reference signal transmit power level;
devices attempting to connect to the cell; progressively lowering the cell signal power measure at the cell; broadcasting the lowered cell signal power measure; deriving a plurality of user equipment (UE) attach request distances; comparing the plurality of UE attach request distances against a maximum distance to obtain a number of UE attach requests received from UEs physically located beyond the maximum distance; and setting the cell reference signal transmit power based on the number of UE attach requests received from beyond the maximum distance, thereby iteratively determining an appropriate cell reference signal transmit power based on the maximum distance and on UE attach requests received at the cell.
18. The method of claim 17, further comprising setting the cell reference signal transmit power when a statistically significant number of UE attach requests is received from distances less than the maximum distance but not from distances greater than the maximum distance.
19. The method of claim 17, further comprising further lowering the cell signal power measure at the cell when a statistically significant number of UE attach requests is received from distances equal to or greater than the maximum distance, and collecting a further plurality of UE attach request propagation delay statistics.
20. The method of claim 17, further comprising analyzing the plurality of propagation delay statistics to obtain a statistically significant number of propagation delay statistics. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PARK (US 2015/0327183) discloses Apparatus and Method for Controlling Transmission Power in Wireless Communication System.

Siomina et al. (US 2012/0113837) discloses Method and Apparatus for Enhancing Network Testing Procedures.
KIM (US 2011/0194513) discloses Method for Controlling Transmitting Power of Control Channel of CSG Pico Base Station.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
J.L
September 11, 2021

John J Lee

	/JOHN J LEE/
Primary Examiner, Art Unit 2649